731 So. 2d 189 (1999)
Gloria SCOTT and Deania M. Jackson, et al.
v.
The AMERICAN TOBACCO COMPANY, et al.
No. 98-C-3016.
Supreme Court of Louisiana.
February 26, 1999.
PER CURIAM.[*]
Denied. However, the conclusion of the court of appeal that the reasonable cost of necessary medical monitoring falls within the scope of defendant's liability was purely dicta, unrelated to the class certification issue. We do not consider the correctness of this conclusion, and the trial court should not feel bound by this conclusion when the issue is presented in that court.
VICTORY and TRAYLOR, JJ., would grant the writ.
NOTES
[*]  Marcus, J., not on panel, recused. Rule IV, Part 2, § 3.